        Case 3:17-cv-08263-DJH Document 88 Filed 02/03/20 Page 1 of 1




                   UNITED STATES COURT OF APPEALS                     FILED
                          FOR THE NINTH CIRCUIT                        JAN 31 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
MIKKEL JORDAHL; MIKKEL (MIK)                  No.    18-16896
JORDAHL, PC,
                                              D.C. No. 3:17-cv-08263-DJH
               Plaintiffs-Appellees,          District of Arizona,
                                              Prescott
 v.
                                              ORDER
MARK BRNOVICH, Attorney General, in
his official capacity as Arizona Attorney
General,

               Defendant-Appellant,

STATE OF ARIZONA,

      Intervenor-Defendant-
      Appellant,

and

JIM DRISCOLL, in his official capacity as
Coconino County Sheriff; et al.,

               Defendants.

Before: RAWLINSON, BEA, and NGUYEN, Circuit Judges.

Appellees’ unopposed motion to transfer consideration of attorneys’ fees on appeal

to the district court is GRANTED.
